Citation Nr: 0105619	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' educational assistance under 
the provisions of Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to March 
1957 and from January 1963 to February 1981.  He died on July 
[redacted], 1999.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).

The record reveals that the veteran died by his own hand.  
The Allegany County, Maryland, Sheriff's Department 
investigated his death and reported to the state medical 
examiner that: his body was found on a floor in his home with 
a shotgun between his legs and a gunshot wound to the right 
side of the head; his wife reported that he had been drinking 
heavily and not taking medication prescribed by VA; on the 
day of his death, he had been drinking at a club, came home, 
left a suicide note, and fatally shot himself.

The veteran's death certificate listed the immediate cause of 
death as a self-inflicted gunshot wound to the head.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were listed as alcohol 
abuse syndrome, seizure disorder, and hypertensive [sic].

During the veteran's lifetime, service connection was in 
effect for hypertension and complex partial seizures 
occasionally followed by a generalized seizure with complete 
loss of consciousness.

The veteran and his wife were interviewed in June 1993 by a 
VA social worker for a social assessment, in connection with 
a claim for increased disability compensation.  They reported 
that, because of his service connected seizure disorder, the 
veteran had lost his driver's license and the measure of 
independence which went with it;  he was not working; he was 
taking medication, which partially controlled his seizures.  
The veteran's wife reported that his last major seizure had 
been in December 1992 and he had been having minor seizures 
since then;  he did not remember his seizures and did not 
have a foreshadowing before one occurred.  He had memory 
problems; he would read something or watch something on 
television and not remember what he had read or seen.  The 
veteran's wife reported that he had mood swings and would 
become aggressive and argumentative, although usually he was 
not that way.

A VA neurologist who examined the veteran in June 1993 
reported that he had had seizures since June 1978 when he was 
hit on the head with a tire hammer while on active duty.  His 
usual seizure consisted of an episode of confused and 
irrational behavior, usually lasting 10 to 15 minutes, 
followed by a variable period of lethargy and confusion.  
These complex partial seizures were occasionally followed by 
a generalized seizure with complete loss of consciousness.

The claims file does not contain any records of medical 
treatment of the veteran after the VA examination in June 
1993 and prior to his death in July 1999.

The appellant, through her representative, has contended that 
the veteran's suicide was related to his service connected 
seizure disorder.  They point out that, during the veteran's 
period of active service, he was hospitalized for evaluation 
and service department physicians diagnosed psychosis with 
epilepsy as well as complex partial seizures.  The appellant 
and her representative argue that the veteran's service 
connected seizure disorder included episodes of irrational 
behavior, as shown by the June 1993 VA examination findings 
and the inservice diagnoses, which cannot be disassociated 
from the veteran's death by suicide.  They also request that 
the veteran's suicide note be considered in connection with 
the claim for service connection for the cause of the 
veteran's death, although they did not submit the suicide 
note to the RO as evidence.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  VA is required to provide assistance to a claimant 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).

In the instant case, the Board finds that the VCAA requires 
additional assistance to the appellant, to include a medical 
opinion on the question of the relationship, if any, of the 
veteran's service connected seizure disorder to his death.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the 
appellant submit a copy of the 
veteran's suicide note, if available, 
and, also, identify all physicians and 
medical facilities which rendered 
medical treatment to the veteran after 
June 1993.  After obtaining any 
necessary releases from the appellant, 
the RO should attempt to obtain copies 
of all such clinical records.  In the 
event that any identified records are 
not obtained, the RO should comply 
with the notice provisions of the 
VCAA.

2. The RO should then arrange for the 
claims file to made available to a 
specialist in psychiatry, who should 
review the medical records and other 
evidence in the claims file and a copy 
of this REMAND.  After the records 
review, the examiner should offer an 
opinion on the question of whether it 
is at least as likely as not (a 50 
percent or more likelihood) that a 
seizure disorder, or symptomatology 
associated with a seizure disorder, 
materially or substantially 
contributed to the veteran's death by 
suicide.  A rationale for the opinion 
expressed should be provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claims may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




